743 N.W.2d 910 (2008)
In re ATTORNEY FEES,
Richard Dumas, et al., Plaintiffs,
v.
Auto Club Insurance Association, Defendant,
Theodore S. Andris, Appellant/Cross-Appellee,
v.
Sheldon L. Miller, Appellee/Cross-Appellant.
Docket No. 135262. COA No. 279149.
Supreme Court of Michigan.
February 6, 2008.
On order of the Court, the application for leave to appeal the August 30, 2007 order of the Court of Appeals and the application for leave to appeal as cross-appellant are considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the August 30, 2007 order of the Court of Appeals and REMAND this case to the Court of Appeals for plenary consideration. Because *911 the August 2, 2005 order of the Wayne Circuit Court is a postjudgment order awarding an attorney fee, it is a final order under MCR 7.202(6)(a)(iv) that is appealable as a matter of right under MCR 7.203(A)(1).
We do not retain jurisdiction.